DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Karin L. Williams on February 19, 2021.
The application has been amended as follows: 
Claim 3 (Currently Amended): A combustion device 
a burner provided with a top end having a combustion portion, wherein the burner is provided with a bottom end opposite to the top end, wherein the burner includes a fuel container and a wick, wherein the fuel container includes a wide portion adjacent to the bottom end, and a narrow portion adjacent to the top end, wherein a width of the narrow portion is less than a width of the wide portion in a horizontal direction, wherein an end of the narrow portion opposite to the wide portion is provided with an opening, wherein a first end of the wick is inserted into the fuel container via the opening, wherein a second end of the wick is disposed in the combustion portion; and

wherein the support is provided with at least one connection rib extending in the vertical direction and disposed in the holding space, wherein a first end of the at least one connection rib is connected to the inner wall, wherein a second end of the at least one connection rib is connected to the outer wall in the horizontal direction, wherein the holder includes two recesses, and a hanging portion arranged between the two recesses, wherein two ends of the hanging portion are connected to the two recesses, wherein the hanging portion hangs on a top edge of the at least one connection rib in the vertical direction, and wherein the two recesses are located at two opposite sides of the at least one connection rib.

	Allowable Subject Matter
Claims 3-18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 3, Chen, W. (US Pat. Pub. No. 2014/0227141)- which is considered the closest prior art of record, discloses a combustion device (#10 vaporizing device) comprising:
a burner provided with a top end (#25) having a combustion portion (#22), wherein the burner is provided with a bottom end opposite to the top end (#25), wherein the burner includes a fuel container (#21) and a wick (#22), wherein the fuel container includes a wide portion adjacent to the bottom end, and a narrow portion adjacent to the top end, wherein a width of the narrow portion is less than a width of the wide portion in a horizontal direction, wherein an end of the narrow portion opposite to the wide portion is provided with an opening (#32), wherein a first end of the wick (#22) is inserted into the fuel container (#21) via the opening, wherein a second end of the wick is disposed in the combustion portion (#22) (see figures 1-3 and paragraphs [0023]-[0024]); and 
a fragrance diffuser including a support (#33-#36) and a holder (#37) adapted to hold a fragrance substance, wherein the support (#33-#36) is  disposed on the top end (#25) and provided with an inner wall (#36) and an outer wall (#33), wherein the inner wall (#36) extends in a vertical direction and is arranged around the combustion portion (#22), with the outer wall (#33) extending in the vertical direction and arranged around the inner wall (#36), with a holding space (#38, #39) formed between the inner wall (#36) and the outer wall (#33), and with the holder (#37) disposed in the holding space (#38, #39) (see figures 1-3 and paragraphs [0023]-[0024]).
The difference between Chen and the instant invention is that Chen fails to disclose wherein the support is provided with at least one connection rib extending in the vertical direction and disposed in the holding space, wherein a first end of the at least one connection rib is connected to the inner wall, wherein a second end of the at least one connection rib is connected to the outer wall in the horizontal direction, wherein the holder includes two recesses, and a hanging portion arranged between the two recesses, wherein two ends of the hanging portion are connected to the two recesses, wherein the hanging portion hangs on a top edge of the at least one connection rib in the vertical direction, and wherein the two recesses are located at two opposite sides of the at least one connection rib.
In regards to Claim 9, Levy et al. (US Pat. Pub. No. 2009/0291400)-which is considered the closest prior art of record, discloses a combustion device (#10) comprising:
a burner provided with a fuel container (#12) and an opening communicated with the fuel container (#12), with the burner including a wick (#22) and a collar assembly (#14), with the wick (#22) inserted into the fuel container (#12) via the opening, with a ring body of the collar assembly including a lower tube portion, an upper tube portion, and a flange (#42), with the lower tube portion and the upper tube portion mounted around the wick (#22), with the lower tube portion inserted into the opening, with the upper tube portion extending out of the opening and connected with the lower tube portion, with the flange (#42) radially connected to outer peripheries of the lower tube portion and the upper tube portion and disposed between the lower tube portion and the upper tube portion (see figure 1 and figure 2 below); and
a fragrance diffuser (#34) mounted on a side of the flange opposite to the lower tube portion and disposed adjacent to an outer periphery of the upper tube portion (see figure 2 below).

    PNG
    media_image1.png
    537
    387
    media_image1.png
    Greyscale

The difference between Levy and the instant invention is that Levy fails to disclose wherein the burner includes an inner wall and an outer wall, wherein the fuel container and the opening are disposed at the inner wall, wherein the outer wall is arranged around the inner wall, wherein a hollow space is formed between the inner wall and the outer wall, and wherein a bottom edge of the outer wall is provided with an aperture communicated with the hollow space in a vertical direction. 
Applicant discloses on paragraph [0039] of published specification that: “[T]he support 31 is provided with at least one connection rib 314 extending in the vertical direction and disposed in the holding space 313. A first end of the at least one connection rib 314 is connected to the inner wall 311, and a second end of the at least one connection rib 314 is connected to the outer wall 312 in the horizontal direction. The holder 32 includes two recesses 321, and a hanging portion 322 arranged between the two recesses 321. Two ends of the hanging portion 322 are connected to the two recesses 321, and the hanging portion (322) hangs on a top edge of the at least one connection rib 314 in the vertical direction to cause the two recesses 321 located at two opposite sides of the at least one connection rib 314.”
Applicant further discloses on paragraphs [0056]-[0057] of published specification that: “After the burner 20a is ignited, the heat generated by the burner 20a raises the temperature of the ring body 261a to cause the holder 31a also be heated by the burner 20a. The fragrance substance 32a, such as fragrance wax in the holder 31a is melted by heat to emit fragrance particles, which pass through the plurality of penetrating holes 332a and is dissipated into the air. Thus, the combustion device 10a is not only for decorative purpose, but also able to emit fragrance. The combustion device 10a can achieve a good heat insulation effect by a two-layer structure formed from the inner wall 21a and the outer wall 22a. Although the center of gravity of the two-layer structure of the burner 20a will be slightly higher, but the base 27a mounted on the bottom edge 221a of the burner 20a can lower the center of gravity of the burner 20a to prevent the combustion device 10a being tipped over. Moreover, the most fragile position of the glass material is at the edges and the corners, so that the bottom edge 221a is covered by the base 27a to prevent the burner 20a being easily damaged.”
There is no reason, motivation or suggestion in Chen or Levy, alone or in combination, which would motivate one of ordinary skill in the art to have a combustion device with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/          Primary Examiner, Art Unit 1774